Citation Nr: 1544909	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1981 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in January 2014, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

A back disorder was not manifest during service or to a compensable degree within one year of separation from service, and is not otherwise related to service or caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Low Back Disability

The Veteran contends that he developed a low back disability as a result of his service-connected bilateral knee disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran's service treatment records do not contain any entries regarding back pain.  His entrance and separation examinations did not contain any notes regarding a back condition.  As a result, the Veteran is not entitled to direct or presumptive service connection because there was no low back disability during service and this disability was not manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran received an initial VA examination for his low back disability in September 2007.  At this time, he endorsed low back pain that began as a result of "the limping way [he] walk[s]," which he said is due to his bilateral knee disabilities.  The examiner noted that at the time of this examination, there were no VA medical records related to complaints or treatment for a back disability.  The Veteran explained to the examiner that his lower back symptoms "had a gradual onset of low back pain in June of 2006," and was described as "intermittent, mostly dull pain."  He denied any injury to his back as a result of his knee pain.  The Veteran described his current low back pain as "more than dull," and increases to a sharp pain when he walks too much.  

The VA examiner diagnosed chronic low back pain with mild intervertebral disc disease.  In answering whether the Veteran's bilateral knee disabilities aggravated his low back disability, the examiner opined that the Veteran's lumbar spine condition is not caused by or a result of his service-connected bilateral knee disabilities.  The examiner stated, "The primary rationale for this opinion is the observation that the Veteran has significant pathology in both knees, but does not have a significant chronically altered gait pattern and has not had any trauma to his lumbar spine as a result of his bilateral knee conditions..."  He continued, "There is also a lack of evidence of any pathology in the hip joints and it would be practically impossible for the Veteran to have significant back pathology with intervertebral disc disease developing as a result of knee problems without experiencing any significant pathology in his hip joints."  Moreover, the examiner reported that the Veteran did not display any biomechanical factors during the examination, like altered gait pattern, or significant injuries as a result of his knee problems.  He further noted that the biomechanical factors involved in the Veteran's knees that would affect his back would first affect his hips, but that there was no evidence of hip pathology.  The examiner offered "more likely" etiologies for the Veteran's diagnosis, which included the following: osteoarthritis including, but not limited to age, obesity, deconditioning, heredity (hypermobility syndrome), concomitant health issues, and post-military service occupational activities.  The examiner opined that the Veteran's "particular case of intervertebral disc disease is a direct result of the Veteran's obesity, deconditioning, and the hypermobility syndrome rather than any contribution made by his bilateral knee condition."

Private treatment records from January 2011 reveal a diagnosis of lumbar radiculitis.  The physician noted that the Veteran "walks with a cane very labored and cautiously, which I feel has had a great deal of influence to cause his spinal condition.  His imbalance due to the bad knees has caused many falls which further injure his body."  He also stated, "...the underlying knee conditions will continue to aggravate the spinal conditions."  Other private treatment records from October 2013 show a diagnosis of lumbosacral intervertebral disc, segmental dysfunction hip, and thoracic segmental dysfunction.

VA treatment records from September 2006 noted right knee pain after the Veteran fell while walking for exercise purposes in late March of that year.  A January 2011 VA treatment record documented the Veteran's report of falling "20 times" since his last visit due to left knee pain.  A June 2013 VA treatment record noted that the Veteran reported falling "uncountable" times due to his right knee pain.

On VA examination in April 2014, the Veteran endorsed low back pain.  The examiner noted that the Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine in 2014.  After noting various relevant treatment records within the Veteran's claims file, the examiner opined that the Veteran's low back disability is less likely than not proximately due to or the result of his service-connected bilateral knee disabilities.  The examiner explained, "Science tells us that degenerative disc disease (DDD) is fairly common, and it is estimated that at least 30 [percent] of people aged 30 [to] 50 years old will have some degree of disc space degeneration, although not all will have pain or ever receive a formal diagnosis."  He further listed and explained the various causes of knee and back problems, and concluded, "Knee problems do not cause back problems..."

In September 2013, the Veteran testified at a Board hearing before the undersigned.  The Veteran endorsed low back pain that began at some point in his "early 40's."  He added that he believed his knee problems caused his back problems.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, the Veteran, as a lay person, is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current low back disability.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Accordingly, the Board finds that the private physician's January 2011 opinion is of limited probative weight in establishing a connection between the Veteran's current symptoms and his service-connected bilateral knee disabilities because it does not provide a reasoned medical explanation connecting his bare conclusion to the private treatment data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  On the other hand, the Board finds both the September 2007 and April 2014 VA examiners' opinions more probative because they provided detailed rationales based upon their conclusions that the Veteran's current condition more likely relates to non-service connected causes.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is otherwise not caused or permanently aggravated by service or service-connected disabilities for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in June 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the June 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in September 2007 and April 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in January 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  In addition, the June 2014 VA examiner provided an opinion regarding the relationship between the service-connected knee condition and the low back disability.  While the opinion did not use the word "aggravation," as directed in the January 2014 remand directive, a lack of aggravation was clearly implied as the examiner found "no correlation of his knee sequela and lumbar spine."  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


